ORDER OF DISBARMENT
By Order of the Supreme Court dated December 20, 1985, William S. Williams was placed on disability inactive status and, as such, is not authorized to practice law until a determination is made of his capacity to practice law.
A subsequent formal disciplinary action was filed against William S. Williams by service of a Summons, Formal Complaint and Investigative Report on June 4, 1987. Mr. Williams failed to file an Answer thereto. The Hearing Panel of the Disciplinary Board found that William S. Williams continued to practice law and that he accepted legal fees during his suspension from the practice of law by the Supreme Court. Mr. Williams did not exercise his rights under the disciplinary rules to file exceptions to the Report of the Hearing Panel within 20 days of the date of service upon him which was September 30, 1987; nor did Mr. Williams file an opening brief within the 60 days provided by the rules, which period expired on November 29, 1987.
Therefore, on December 8, 1987, the Disciplinary Board filed with the Supreme Court a Petition to Accept the Recommendation of the Hearing Panel that Mr. Williams’ certificate of admission to the Bar of the State of North Dakota be revoked and that he be disbarred from the practice of law.
On December 15, 1987, the Supreme Court considered the Petition and ordered that Mr. Williams be allowed to file a response to the recommendation of the Hearing Panel no later than 4 p.m., December 29,1987. The Court further ordered that if no response was filed by that time, Disciplinary Counsel’s Motion to Accept the Recommendation of the Hearing Panel for disbarment would be granted.
On December 21, 1987, William S. Williams submitted a letter with an attached medical history and requested that he be reinstated to active status to practice law in the State of North Dakota.
The Supreme Court determined that the letter and attachments submitted on December 21,1987, were not responsive to the Supreme Court’s order of December 15, 1987.
IT IS HEREBY ORDERED, that the Certificate of Admission to the Bar of the State of North Dakota of William S. Williams be revoked and that William S. Williams be disbarred from the practice of law forthwith in accordance with the recommendation of the Hearing Panel of the Disciplinary Board.
*184ERICKSTAD, C.J., and VANDE WALLE, GIERKE, MESCHKE and LEVINE, JJ., concur.